Jordan, Justice.
The judgment of this court of July 2, 1973, in the case of Jenkins v. State, 230 Ga. 726 (199 SE2d 183), having been reversed by the Supreme Court of the United States on June 24, 1974, with costs, the judgment of this court is vacated and the judgment of the Supreme Court of the United States is made the judgment of this court.
Accordingly, the judgment of the trial court is reversed.

Judgment reversed.


All the Justices concur.

Smith, Gardner, Wiggins, Geer & Brimberry, Peter Zack Geer, Charles F. Hatcher, for appellant.
Robert Reynolds, District Attorney, Tony H Hight, for appellee.